


Exhibit 10.21


TREDEGAR CORPORATION


STOCK AWARD AGREEMENT [FORM]

          THIS STOCK AWARD AGREEMENT, dated as of the ______ day of ________,
20__, between TREDEGAR CORPORATION, a Virginia corporation (the “Company”) and
____________ (“Participant”) is made pursuant to and subject to the provisions
of the Tredegar Corporation 2004 Equity Incentive Plan (the “Plan”), a copy of
which has been made available to the Participant. All terms used herein that are
defined in the Plan have the same meaning given them in the Plan.

          WHEREAS, on ________, 20__, the Committee determined that the
Participant shall be granted a Stock Award for ___________ shares of Common
Stock on ________, 20__.

          NOW, THEREFORE, the Company and Participant agree as follows:

          1.     Stock Award. Pursuant to the Plan, the Company, effective as of
_____________ (the “Date of Grant”), granted to the Participant, subject to the
terms and conditions of the Plan and subject further to the terms and conditions
herein set forth, a Stock Award covering ____________ shares of Common Stock,
hereinafter described as the “Shares.”

          2.     Vesting. The Participant’s interest in the Shares shall be
nonforfeitable and transferable on the Date of Grant.

          3.     No Right to Continued Employment. This Stock Award Agreement
does not confer upon the Participant any right to continue in the employ or
service of the Company or an Affiliate, nor shall it interfere in any way with
the right of the Company or an Affiliate to terminate such employment or service
at any time.

          4.     Governing Law. This Stock Award Agreement shall be governed by
the laws of the Commonwealth of Virginia.

          5.     Conflicts. In the event of any conflict between the provisions
of the Plan as in effect on the Date of Grant and the provisions of this Stock
Award Agreement, the provisions of the Plan shall govern. All references herein
to the Plan shall mean the Plan as in effect on the Date of Grant.

          6.     Participant Bound by Plan. The Participant hereby acknowledges
that a copy of the Plan has been made available to him and agrees to be bound by
all the terms and provisions thereof.


--------------------------------------------------------------------------------




          7.     Taxes. In accordance with the Plan, the Participant agrees to
make arrangements, satisfactory to the Company, for the satisfaction of any
income and employment tax withholding requirements arising on account of the
issuance of the Shares.

          8.     Binding Effect. Subject to the terms and conditions stated
above and in the Plan, this Stock Award Agreement shall be binding upon the
Participant and his successors in interest and the successors of the Company.

          IN WITNESS WHEREOF, the Company has caused this Stock Award Agreement
to be signed by a duly authorized officer and the Participant has affixed his
signature hereto.

TREDEGAR CORPORATION


By: ________________________________



___________________________________
Participant




-2-